Case 2:19-cv-00127-KS-MTP Document 2. Filed! 09/06/19 Page 2 of 6

LO EO i Rew OOPS) Stamens ipa Civil Acton

UNITED STATES DISTRICT COURT

for the

Souther Disuiet of Mississippi

 
    

 

J. MICHAEL BROWN: YOUNG
AMERICANS FOR LIBERTY AT }
JONES COUNTY JUNIOR COLLEGE )
}

Plitnisiffis) 5

) vee . ,

Vv, \ Crab Action Ne, a: [4 Cv OO| | }~[<S - Mr) Te
JONES COUNTY JUNIOR COLLEGE }
ET, AL. )
j
Defendants) }

SUMAMEONS EIN A CIVIL ACTION

  
 

Tor (Defemtaat'y acme aidaddress) Jones County Junior Collec
cla Dr. a Sruth, in his ¢
9Q0 South Court Stree {

Ellisville, MS 39437

  
 

vapacity as President of Jones Counly Junior College

 
   
 

A tawsuit has been filed agaist you,

Within 21 days afer serviee of this summons an you (nat counting the ue you reeeived i} or G0 days i you
are the United Suttes ors United States agency, or an ollicer or employee of the Wnhed Stues deseribed in Ped. R. Civ.
P12 (ay) or (A) = you must serve an the init? an answer to the attached compliant ova inmotion under Rude at
ihe Pederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plainill’s atiomney,
whose name und address are: Cody W. Gibson, Esq ,

epson & & Mutlennix, PLLC
105 Tombig

 

St.
Jackson, MS 39201,

Phane: 601-948-9849
Fax. GO1-969-7514

 

(you fail to respond, judgment by default will be entered agains vou for the relief demanded in the complaint,
You also must fle your answer or motion with the court.

   

Stundiure af Clerk oe Depury Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:19-cv-00127-KS-MTP

PROOF OF SERVICE °
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) JONES COUNTY JUNIOR COLLEGE, c/o DR. JESSE
SMITH, in his capacity as President of Jones County Junior College was received by me on (date) Sep 10, 2019.

 

 

UU U Usb

I personally served the summons on the individual at (place) 900 S COURT ST, ELLISVILLE, MS 39437 on
(date) Thu, Sep 12 2019 ; or

I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

 

I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
5 Or

I returned the summons unexecuted because: ; or

Other: > or

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: Q) [od IG —— £4 ~ }
Ow rin

 

Server's signature

Terry Keith ~~

 

Printed name and title

Quantum Process, LLC 418 Pittman Rd., Ellisville, MS 39437
(601)800-2004

 

Server's address
